DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 4/4/2022 is withdrawn.
Specification
The title of the invention is missing.  A title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-24, 26-31 and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maidel et al. (US 20120073415).
Regarding claim 15, Maidel teaches a test device including: 
(a) a source 4 of radiation for irradiating products; 
(b) a housing with at least one closeable opening, wherein the products are fed into the housing along two tracks 16 extending along a conveyor route, each track being associated with a respective first means of propulsion in the housing, each respective first means of propulsion being operable to convey a respective one of the products 1 within the housing along the respective track with which that respective first means of propulsion is associated (figure 7); and 
(c) each track having associated therewith a respective first sensor 15, each first sensor being operable to detect when a product moved on the respective track with which that first sensor is associated has arrived at a target position in the housing along the conveyor route (para 71).
Regarding claim 16, Maidel teaches (a) the products are fed into the housing along at least one additional track 16 extending along the conveyor route (figure 7), each additional track being associated with a respective additional first means of propulsion in the housing, each respective additional first means of propulsion being operable to convey a respective one of the products within the housing along the respective additional track with which that respective additional first means of propulsion is associated; and (c) each additional track having associated therewith a respective additional first sensor 15, each additional first sensor being operable to detect when a product moved on the respective additional track with which that additional first sensor is associated has arrived at the target position in the housing along the conveyor route (figure 7).
Regarding claim 17, Maidel teaches a second sensor operable to monitor a test position spaced apart from the target position along the conveyor route (para 71).
Regarding claim 18, Maidel teaches the second sensor includes a separate sensor for each track (figure 7).
Regarding claim 19, Maidel teaches the test position lies within the housing (figure 7).
Regarding claim 20, Maidel teaches the at least one closeable opening includes an input opening and the test position lies within the housing adjacent to the input opening (figure 1).
Regarding claim 21, Maidel teaches the distance between the target position and the test position is selected to be greater than a length along the conveyor route to be measured for one of the products (figure 7).
Regarding claim 22, Maidel teaches each track is further associated with a respective second means of propulsion which is operable separately from the respective first means of propulsion for that track, each respective second means of propulsion being located outside of the housing and being operable for moving products on the respective track along the conveyor route to the housing (figure 7).
Regarding claim 23, Maidel teaches each track is further associated with a second means of propulsion which is operable separately from each first means of propulsion, the second means of propulsion being located outside of the housing and being operable for moving products on the tracks jointly along the conveyor route to the housing (figure 7).
Regarding claim 24, Maidel teaches a scale operable for recording a weight of the products (para 61).
Regarding claim 26, Maidel teaches process of operating a test device which includes a source of radiation for irradiating products and a housing with at least one closeable opening, the process including:  (a) conveying the products into the housing in a transport direction along each of at least two tracks 16 extending along a conveyor route, each track being associated with a respective first  means of propulsion in the housing, each respective first means of propulsion being operable to convey a respective one of the products within the housing along the respective track with which that respective first means of propulsion is associated;  (b) monitoring a target position on each track with a respective first sensor 15 associated the respective track, each first sensor being operable to detect when a product on the respective track with which that first sensor is associated has arrived at the target position in the housing along the conveyor route; and  (c) in response to a respective first sensor detecting that a product on the track associated with that respective first sensor has reached the target position, interrupting the movement along the track associated with that respective first sensor (figure 7, para 72).
Regarding claim 27, Maidel teaches (a) continuing to monitor the target position on each track for which movement has not yet been interrupted; and  (b) for each such track for which movement has not yet been interrupted, interrupting the movement along that respective track in response to a respective first sensor associated with that track detecting that a product on that track has reached the target position (figure 7, para 72).
Regarding claim 28, Maidel teaches after movement has been interrupted on a respective track in response to the first sensor associated with that track detecting the product on that track reaching the target position, moving that detected product in a direction opposite to the transport direction until that product is no longer detected by the respective first sensor (para 72).
Regarding claim 29, Maidel teaches monitoring for (i) an arrival of a respective product on any of the tracks at a test position spaced apart from the target position along the conveyor route or for (ii) a departure of a respective product on any of the tracks from the test position (para 72).
Regarding claim 30, Maidel teaches the monitoring for the arrival or the departure is performed with a second sensor adapted to monitor all of the tracks jointly (figure 7, para 72).
Regarding claim 31, Maidel teaches the monitoring for the arrival or the departure is performed with a second sensor arrangement including a different respective second sensor for each respective track, each respective second sensor adapted to monitor a respective one of the tracks with which that respective second sensor is associated (figure 7, para 72).
Regarding claim 33, Maidel teaches conveying the products on each of the at least two tracks within the housing so that the products are moved individually or in groups 1 through an x-ray beam provided within the housing (figure 7, para 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maidel in view of Kanck et al. (US 20190351804).
Regarding claim 25, Maidel fails to teach the respective first means of propulsion for each respective track is selectively couplable to a drive shared with both tracks for conveying the products along a selectable one of the tracks.
Kanck teaches a shared drive for conveyors (figure 2a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adpat the drives of Maidel with the shared drive as taught by Kanck, since it would reduce manufacturing cost.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maidel in view of Duppre (US 9869642).
Regarding claim 32, fails to teach controlling a bulkhead operable to selectively close an opening to the housing when no product is located on any of the tracks at the test position. 
Duppre teaches a bulkhead 24 operable to selectively close an opening to the housing when no product is located on any of the tracks at the test position.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adpat the drives of Maidel with the bulkhead as taught by Deppre, since it would provide better food safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884